DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-38 and 40-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAZAR (WO 2016005977) in view of Renkis (US 20160073060) and Hoffberg (US 20070053513).
With respect to claims 31, 43, and 53, LAZAR teaches a method (page 4, line 6-8, method for motion detection), comprising: obtaining, at a client device in a wireless communication network, channel information based on a set of wireless signals transmitted through a space (page 27, line 34 – page 38, line 3, “changes in the beamforming feedback information…in case of threshold-surpassing ones, may be determined … as an indication of a change in the surveyed area”), from an access point device in the wireless communication 
With respect to claims 31, 43, and 53, LAZAR does not teach the client device being a wireless mesh network comprising multiple wireless access point devices communicating according to a wireless mesh protocol and respective pairs of the multiple wireless access point devices are communicatively coupled to each other by respective wireless communication links, and wherein the client device and the multiple wireless access point devices are nodes in the wireless mesh network. Renkis teaches (claim 31, 43, and 53) the client device being a wireless mesh network comprising multiple wireless access point devices communicating according to a wireless mesh protocol (claim 1, “detecting a wireless communication signal from one or more input devices that are part of a wireless mesh communication network”), and respective pairs of the multiple wireless access point devices are communicatively coupled to each other by respective wireless communication links, and wherein the client device and the multiple wireless access point devices are nodes in the wireless mesh network (para 57, “one  LAZAR to include the client device being a wireless mesh network comprising multiple wireless access point devices communicating according to a wireless mesh protocol because it is merely a substitution of a well-known communication standard used in a network with no new or unexpected results. It would have been obvious to modify LAZAR to include respective pairs of the multiple wireless access point devices are communicatively coupled to each other by respective wireless communication links, and wherein the client device and the multiple wireless access point devices are nodes in the wireless mesh network because it would allow each device in the network to communicate with each other and communicate with a remote server.
With respect to claims 31, 43, and 53, Lazar does not teach the processor using a neural network to determine motion in the area. Hoffberg teaches using a neural network to determining motion in a signal (para 1593, “An alarm system embodiment, for example, may employ a video camera input for capture and analysis of images, as well as motion or irregularity detection. The intelligent device may, for example, employ neural networks or other intelligent analysis technology for analyzing data patterns indicative of particular states”). It would have been obvious to modify LAZAR to include using a neural network to determine motion in a signal because it is merely implementing a series of algorithms that endeavors to recognize motion in the change pattern of Lazor on the processor of Lazor.
With respect to claims 32, 44, and 54, LAZAR teaches operation of the client device, transmitting to the access point device a request for the access point device to transmit the set of wireless signals (page 41, line 1-11, sensor requests change parameters),
With respect to claims 33, 45, and 55, LAZAR teaches (claim 33, 45, and 55) the request comprises a wireless standard protocol message including at least one of: a null data packet frame; a beamforming request; a ping; or standard data traffic (page 41, line 1-11, sensor requests change parameters … such as beamforming), 
With respect to claims 34, 46, and 56, LAZAR teaches (claim 34, 46, and 56) the channel information comprises channel state information (page 9 lines 15-21 transmitter uses the measured channel information), 
With respect to claims 35, 47, and 57, LAZAR teaches (claim 35, 47, and 57) the channel information comprises beamforming dynamic information (para 37, lines 21 -30), 
With respect to claims 36, 48, and 58, LAZAR teaches (claim 36, 48, and 58) receiving, at the client device, the set of wireless signals from the access point device; and processing, at the client device, the set of wireless signals to obtain the channel information (page 9 lines 15-21 downstream channel is measured at receiver and relayed back to a transmitter which uses the measured channel information), 
With respect to claims 37, 49, and 59, LAZAR teaches (claim 37, 49, and 59) receiving, at the client device, the channel information from the access point device (page 9 lines 15-21 “downstream channel is measured at receiver and relayed back to a transmitter which uses the measured channel information”, the wireless signals from the access point contain both channel information and the data need to process the signal to obtain the channel information because at the very less the signal would have to be demodulated), 
With respect to claims 38, 50, and 60, LAZAR teaches (claim 38, 50, and 60) transmitting, by the client device to a server, motion detection information indicative of the motion of the object (page 27 line 31 to page 28, line 3 threshold surpassing may be determined by a server to which the sensor sends data via internet connection), 
With respect to claim 40, LAZAR teaches (claim 40) the wireless communication network is a wireless local area network (WLAN), and the set of wireless signals are transmitted from a wireless access point (WAP) according to a wireless network standard (page 9, lines 1-9), 
With respect to claim 41, LAZAR teaches (claim 41) the wireless communication network is a Wi-Fi network, and the wireless access point is a Wi-Fi access point (page 44, lines 19-29 wireless LAN), 
With respect to claim 42, LAZAR teaches (claim 42) the motion of the object is detected by operation of motion detection software on the client device (page 42 lines 1-22, output device operative to perform in software any operations shown), 
With respect to claim 43, LAZAR teaches (claim 43) a client device in a wireless communication network (page 22, types of wireless communications), the client device comprising: a processor; and memory comprising instructions which, when executed by the processor, (page 17, lines 7-27, data processor and a memory), 
With respect to claim 51, LAZAR teaches (claim 51) the operations are performed by an operating system of the client device (page 18, lines 29-34, operating system) and 
With respect to claim 52, LAZAR teaches (claim 52) the operations are performed by an application running on the client device (page 20 line 32 to page 21, line 2 operating system perform all the operations of the method in addition to the being performed on the WNT means an application is running on a client device), 
With respect to claim 53, LAZAR teaches (claim 53) a non-transitory computer-readable medium comprising instructions that, when executed by data processing apparatus, (page 17, lines 7-27, data processor and a memory a processor and memory are a computer readable medium), 
With respect to claims 61-63, LAZAR teaches (claim 61-63) the wireless signals are transmitted from the first wireless access point device to the client device according to a standard protocol (page 4, line 29-31, 802.11ac protocol), and the method comprises: by operation of the client device, generating motion information comprising motion indicator values, the motion indicator values representing a degree of motion detected by the client device based on the channel information (page 11, lines 3-6, “Change patterns deemed 
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-38 and 40-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The neural network is taught by Hoffberg.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648